Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1 – 7 and 10 in the reply filed on December 15th, 2021 is acknowledged.  The traversal is on the ground(s) that Düring states the solubility of the napin/cruciferin combination is only 75% and not the 88% of the claims.  This is not found persuasive because the claims specify the solubility is to be 88% at pH 3 – 10 at 23±2°C but Düring does not specify a temperature, only a solubility of 75% at pH 7.  The only temperatures listed are an extraction at 50°C and subsequent cooling to 6 - 10°C.  In addition, Morr (J Food Sci, Vol 50 (1985) pg. 1715 – 1718), from which Düring obtained the solubility test technique, also does not state a temperature.  Temperature has a strong effect on solubility and without knowing the temperature at which Düring conducted these tests, it is impossible to make an accurate comparison.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5 – 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiron (US-20030224099-A1), in view of Düring (US-20170027190-A1) and Kroll1984 (“Influence of functional properties of proteins through 'coupled mechanolytic and chemical modification’ ”).
Regarding claims 1, 2, 5 – 7, and 10, Hiron teaches a foam used for meringues and nougats that is made of egg white and milk proteins [0038].  Hiron also teaches that egg whites can be replaced with a canola protein isolate [0045].
Hiron does not teach the use of a native rapeseed protein isolate comprising 40 – 65 wt% cruciferins and 35 – 60 wt% napins and having a solubility of ≥88 wt% or ≥90 wt% over a pH range of 3 – 10 at 23±2°C.  Hiron also does not teach the foam comprising 80 – 85 wt% water or the ratio of rapeseed proteins to milk proteins.
	Hiron does not teach the use of cruciferins and napins, instead teaching the use of a canola protein isolate.  However, Düring teaches a rapeseed (aka canola) protein isolate made of 40 – 45 wt% cruciferin and 55 – 60 wt% napin [0011].  This isolate has a protein content of >99.5%.  It would have been obvious to substitute the cruciferin and napin of Düring for the protein isolate of Hiron as the protein mixture of Düring is a type of rapeseed protein isolate.  One would have expected to create a foam with the same qualities as the foam of Hiron.
	Hiron is silent as to the proteins in the rapeseed protein isolate being native.  “Native” can be taken to mean a protein found in its un-denatured state.  The protein isolate of Düring shows low 
	Hiron is silent as to a foam having 1 – 20 wt% of the native rapeseed protein isolate.  Düring references Kroll1984 for the production of foams which adds 20mL of a 10 wt% dispersion of proteins to 100mL, creating a foam with 2 wt% protein [pg. 391, ¶1].  Hiron is also silent to the foam having 80 – 95 wt% water.  However, Düring teaches 98 wt% water in a foam with rapeseed proteins.  It would have been obvious to then adjust the amount of water while adding other proteins, such as milk proteins, and still obtain a suitable foam.  In addition, while Hiron does not teach the sum of the water, rapeseed protein isolate, and secondary protein concentrations being 100% or less, it is obvious that any three numbers added together would have been 100% or less as the three values are all percentages of the whole.
	Hiron is not explicit as to the native protein isolate as listed in claim 1 having 40 – 65 wt.% cruciferin and 35 – 60 wt.% napin having the features of having a solubility of ≥88 wt% or ≥90 wt% over a pH range from 3 to 10 at a temperature of 23 ± 2°C.  However, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).   Since the rapeseed protein isolate of Düring comprises amounts of napins and cruciferins falling within the ranges recited in claim 1, the protein of Düring is reasonably expected to have a solubility of ≥88 
	Hiron does not teach the ratio of rapeseed proteins to milk proteins but does teach their combination to create a foam.  When faced with a mixture, one of ordinary skill in the art would have been motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given that the rapeseed and milk proteins are known to be used in foams, one of ordinary skill in the art would have had a reasonable expectation that a ratio of 50:50 would have provided a stable foam.
Regarding claim 3.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiron, Düring, and Kroll1984 as applied to claim 1 above, and further in view of Kroll1991 (“Selected functional properties of detoxified rapeseed protein preparations effected by phytic acid”).
Regarding claim 4, Hiron, Düring, and Kroll1984 teach a foam made from a rapeseed protein isolate, but are silent as to the phytate level of the rapeseed protein isolate used.
Kroll1991 teaches rapeseed proteins have very good foaming properties, but that >1% phytic acid (the acid form of phytate) has negative effects on these properties [pg. 623, ¶5].  It would have been obvious to a person having ordinary skill in the art to select a protein isolate with a phytate concentration of < 0.4% so as to provide better foaming properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 and 6 of copending Application No. 16/315,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a foam comprising: 80-95% water; 5-20% native rapeseed protein isolate comprising 40-65% cruciferins and 35-60% napins and having a conductivity of less than 9000uS.cm over a pH range of 2-12 and a solubility of at least 88%, preferably at least 90% at a pH of 3-10 and temperature of 23±2°C; and a second protein including milk protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791